Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 1 of 29 PageID# 131



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                             RICHMOND DIVISION

                                         )
L & L LOGISTICS AND WAREHOUSING          )
INC. d/b/a L & L TRUCKING,               )
                                         )
      Plaintiff,                         )
                                         ) Civil Action No.: 3:20-cv-00324-REP
v.                                       )
                                         )
EVANSTON INSURANCE COMPANY et al.,       )
                                         )
      Defendants.                        )
                                         )

     DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                     PLAINTIFF’S COMPLAINT




                                     1
  Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 2 of 29 PageID# 132



                                                   TABLE OF CONTENTS


INTRODUCTION .......................................................................................................................... 5


LEGAL STANDARD ..................................................................................................................... 8


THE EVANSTON POLICIES & PLAINTIFF’S ALLEGATIONS .............................................. 9


ARGUMENT ................................................................................................................................ 17


          I.         L&L’s Claim As Articulated in the Complaint Fails to Invoke Business
                     Income, Extra Expense, or Civil Authority Coverage Under the Policy .............. 17


                     A.         The Business Income & Extra Expense Coverages .................................. 17

                                1.         California law recognizes that direct physical loss or damage in the
                                           insuring clause requires physical alteration of the property ......... 18

                                2.         The Complaint does not allege direct physical loss or damage as
                                           required by California law and the Policy .................................... 20

                     B.         The Civil Authority Coverage .................................................................. 23

                                1.         The Complaint does not allege a direct physical loss to any
                                           property within one mile of the described premises (and there was
                                           no such direct physical loss) as required to trigger Civil Authority
                                           coverage under the Policy ............................................................. 24

                                2.         The Complaint does not and could not allege action by civil
                                           authority that prohibited access to the described premises ........... 24


          II.        L&L’s Claimed Business Income Losses Are Excluded By The Virus
                     Exclusion And The Organic Pathogens Exclusion ............................................... 26


CONCLUSION ............................................................................................................................. 27


Certificate of Service .................................................................................................................... 28



                                                                      2
  Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 3 of 29 PageID# 133



                                              TABLE OF AUTHORITIES


CASES


Ashcroft v. Iqbal,
       556 U.S. 662 (2009) ............................................................................................................ 8


Buxbaum v. Aetna Life & Casualty Co.,
      103 Cal. App. 4th 434 (2002) ............................................................................................ 21


Commonwealth Enters. v. Liberty Mutual Ins. Co.,
     No. 95-55719, 1996 U.S. App. LEXIS 29664 (9th Cir. Nov. 13, 1996) ........................... 19


Great Am. Ins. Co. v. Gross,
       No. 3:05CV159, 2008 U.S. Dist. LEXIS 10079, *13 (Feb. 11, 2008) ............................... 8


Great N. Ins. Co. v. Benjamin Franklin Fed. Sav. & Loan Ass'n.,
       793 F. Suppl. 259 (D. Or. 1990) ....................................................................................... 20


Hartford Inc. Co. v. Miss. Valley Gas Co.,
       181 F. App'x 465 (5th Cir. 2006) ....................................................................................... 20


La Jolla Beach & Tennis Club, Inc. v. Industrial Indem. Co.,
       9 Cal. 4th 27, 37, 884 P.2d 1-048, 1053, 26 Cal. Rptr. 2d 100, 105 (1994) ........................ 9


Mama Jo’s, Inc. v. Sparta Ins. Co.,
     No. 17-cv-23362-KMM, 2018 U.S. Dist. LEXIS 201852 (S.D. Fl. Jun. 11, 2018) ........ 22


Mastellone v. Lightening Rod Mut. Ins. Co.,
       884 N.E.2d 1130 (Ohio Ct. App. 2008) ............................................................................ 22


MRI Healthcare Center of Glendale, Inc. v. State Farm General Ins. Co.,
      187 Cal. App. 4th 766 (2010) ....................................................................................... 6, 18


Port Auth. Of N.Y. & N.J. v. Affiliated FM Ins. Co.,
       311 F.3d 226 (3d. Cir. 2002)............................................................................................. 20



                                                                   3
  Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 4 of 29 PageID# 134



Ruiz Food Prods., Inc. v. Catlin Syndicate Ltd.,
       588 F. App’x 704 (9th Cir. 2014) ....................................................................................... 8


Syufy Enters. v. Home Insurance Co.,
       No. 94-0756 FMS, 1995 U.S. Dist. LEXIS 3771 (N.D. Cal. Mar. 22, 1995)......... 9, 25, 26


United States v. Ritchie,
       342 F.3d 903 (9th Cir. 2003) ............................................................................................... 8


Universal Image Productions, Inc. v. Fed. Ins. Co.,
       181 F. App'x 465 (5th Cir. 2006) ....................................................................................... 21




                                                                 4
    Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 5 of 29 PageID# 135



                                        INTRODUCTION 1
        According to Plaintiff L&L Trucking (“L&L”), the nature of this action is that “[i]n light

of the Coronavirus global pandemic and state and local orders mandating that all non-essential in

store businesses must shut down on March 16, 2020, Plaintiff’s trucking company has suffered

business loss.” Compl. ¶ 2. L&L’s Complaint seeks a judgment declaring that these claimed

business losses are covered under certain policies of insurance issued by Defendant Evanston

Insurance Company (“Evanston”) 2 – specifically under the Business Income, Extra Expense, and

Civil Authority coverages of the Evanston policies. Compl. ¶¶ 3, 15. L&L claims that “[t]he

[policies] provide[] business income coverage in the event that Coronavirus has directly or

indirectly caused a loss or damage at the insured premises or immediate area of [L&L’s] Insured

Properties.” Compl. ¶ 41(f).

        L&L’s Complaint and request for declaratory judgment fail to state a claim upon which

relief can be granted for two reasons. First, in order to potentially trigger coverage under the

Business Income and Extra Expense coverages at issue in this action, the Evanston policies require

L&L to prove that there has been direct physical loss or damage to L&L’s premises described in

the Evanston policies and that the direct physical loss or damage actually caused the suspension

of L&L’s operations. Similarly, for Civil Authority coverage to potentially apply, the Evanston


1
  This case has been identified in a Notice of Related Actions filed in In re: COVID-19 Business
Interruption Protection Insurance Litigation, MDL No. 2942, in which the Judicial Panel on
Multidistrict Litigation has been asked to consider the transfer and consolidation of insurance
coverage litigation related to claims for lost business income due to the coronavirus pandemic.
Evanston opposes MDL designation, as do the insurance carriers currently involved in the MDL
proceedings as well as those that are parties in other cases that have also been identified as Related
Actions. It is Evanston’s position that this case can be more fairly and efficiently resolved in this
Court, which is renowned for its expeditious resolution of such actions, as opposed to the MDL
process.
2
 The Evanston policies were underwritten and issued by Evanston Insurance Company. Markel
Corporation is not an insurance company and it did not underwrite or issue the Evanston policies.
                                                  5
  Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 6 of 29 PageID# 136



policies require L&L to prove that an order of a civil authority as a result of direct physical loss

to another property (within one mile of L&L’s insured premises) prohibited access to L&L’s

premises. Despite L&L’s conclusory assertions to the contrary in the Complaint, the presence of

coronavirus in a premises does not result in any “direct physical loss” to the premises. Instead, as

California courts (whose law applies in this case) and courts outside California have recognized,

the phrase “direct physical loss” requires a “distinct, demonstrable, physical alteration of the

property.” MRI Healthcare Center of Glendale, Inc. v. State Farm General Ins. Co., 187 Cal. App.

4th 766, 778 (2010). The presence of coronavirus in the air or on surfaces of a building does not

cause such a distinct, demonstrable, physical alteration of the property. Further, L&L has not even

alleged in the Complaint that coronavirus was ever found to be present in the air or on any surfaces

at its premises. Instead, the Complaint asserts that L&L was merely concerned about this

possibility. Nor has L&L alleged that coronavirus was found in the air or on surfaces at any other

property within one mile of L&L’s premises or that any civil authority barred access to L&L’s

premises as a result. In fact, there is no allegation in the Complaint that access to L&L’s premises

was barred by any order (because none of the orders referenced in the Complaint ever barred access

to L&L, a transportation company’s, premises). As L&L’s Complaint makes clear, L&L claims

only a general economic slowdown in L&L’s business resulting from the coronavirus and that

some of L&L’s customers could no longer receive packages because those customers were shut

down by the coronavirus orders. The Complaint does not allege the requisite direct physical loss

to premises/property and, therefore, L&L’s Complaint fails to state a claim for coverage under the

Evanston policies.

       The second and independent reason that L&L’s Complaint fails to state a claim upon which

relief can be granted is that the Business Income, Extra Expense, and Civil Authority coverages of



                                                 6
  Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 7 of 29 PageID# 137



the Evanston policies are all subject to a Virus Exclusion and an Organic Pathogens Exclusion,

both of which bar coverage for claims resulting from coronavirus. The Virus Exclusion states that

Evanston “will not pay for loss or damage caused by or resulting from any virus … or other

microorganism that induces or is capable of inducing physical distress, illness or disease … .”;

Likewise, the Organic Pathogens Exclusion states that “regardless of any other cause or event that

contributes concurrently or in any sequence to the loss”, Evanston “will not pay for loss or damage

caused directly or indirectly by… Presence, growth, proliferation, spread or any activity of

‘organic pathogens’”, which is defined as “[a]ny organic irritant or contaminant including, but not

limited to … virus or other microorganism of any type, and their by-products”. Where L&L’s own

Complaint identifies coronavirus as the cause of L&L’s claimed business income loss (see, e.g.,

Compl. ¶ 41(f), seeking a declaration that “[t]he [policies] provide[] business income coverage in

the event that Coronavirus has directly or indirectly caused a loss or damage at the insured premises

or immediate area of [L&L’s] Insured Properties”), the Virus Exclusion and the Organic Pathogens

Exclusion resoundingly bar coverage for such losses and L&L’s Complaint fails to state a claim

upon which relief can be granted.

       The coronavirus has unquestionably resulted in financial devastation for many businesses

throughout the country and may have contributed to a slowdown of L&L’s business (along with

millions of businesses across the nation). Evanston is not callous to this situation. However, the

Evanston policies are contracts that provide coverage only pursuant to their terms. And those

terms are clear that L&L’s business slowdown (from decreased customer demand) resulting from

the world-wide coronavirus pandemic is simply not covered for the reasons set out above and

discussed in more detail in this memorandum.




                                                 7
    Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 8 of 29 PageID# 138



                                       LEGAL STANDARD
        The legal standard applicable to a Motion to Dismiss under Federal Rule of Civil Procedure

12(b)(6) is well known to this Court. Rule 12(b)(6) provides for dismissal due to “failure to state

a claim upon which relief can be granted.” “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id.

        “A copy of a written instrument that is an exhibit to a pleading,” like the Policy here, “is a

part of the pleading for all purposes.” Fed. R. Civ. P. 10(c). And when evaluating the complaint,

the Court may “consider certain materials – documents attached to the complaint, documents

incorporated by reference in the complaint, or matters of judicial notice – without converting the

motion to dismiss into a motion for summary judgment. United States v. Ritchie, 342 F.3d 903,

907 (9th Cir. 2003).

        “In California, the interpretation of an insurance contract is a question of law.” Ruiz Food

Prods., Inc. v. Catlin Syndicate Ltd., 588 F. App’x 704, 705 (9th Cir. 2014) (“The mere risk of

contamination did not trigger coverage. The policy covers only contamination that actually

‘occurs.’”) (citing Oliver Mach. Co. v. U.S. Fid. & Guar. Co., 187 Cal. App. 3d 1510, 1518

(1986)). 3 The language of an insurance contract is construed “‘to give effect to the mutual


3
  Where subject-matter jurisdiction is premised on diversity of citizenship, the court applies the
choice of law principles of the forum state in which it sits. See Great Am. Ins. Co. v. Gross, No.
3:05CV159, 2008 U.S. Dist. LEXIS 10079, *13 (Feb. 11, 2008). Virginia's choice of law rules
provide that insurance contracts are governed by the law of the state “where an insurance contract
is written and delivered.” Id. The declarations of the Evanston policies indicate that they were
issued to L & L in California, and, therefore, California law governs
                                                   8
  Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 9 of 29 PageID# 139



intention of the parties.’” La Jolla Beach & Tennis Club, Inc. v. Industrial Indem. Co., 9 Cal. 4th

27, 37 (1994) (quoting Cal. Civ. Code § 1636). “Such intent is to be inferred, if possible, solely

from the written provisions of the contract.” Id. (quotation omitted). Accordingly, the “clear and

explicit” meaning of contract provisions, interpreted in their “ordinary and popular sense,” controls

judicial interpretation. Syufy Enterprises v. Home Insurance Co., No. 94-0756 FMS, 1995 U.S.

Dist. LEXIS 3771 (N. D. Cal. Mar. 22, 1995). Courts must give effect to “clear and explicit”

policy language. La Jolla, 9 Cal. 4th at 37 (quotation omitted).

              THE EVANSTON POLICIES & PLAINTIFF’S ALLEGATIONS
The Evanston Policies

       As alleged in the Complaint, Evanston issued policy number 2DB5079 with effective dates

from April 17, 2019 to April 17, 2020 to L&L (as the named insured) (the “2019 Policy”). Compl.

¶ 11. A true and accurate copy of the 2019 Policy is attached to the Complaint as Exhibit 1. The

Complaint further alleges that the Policy was renewed for a subsequent period as policy number

2DA0174 with a policy period from April 17, 2020 to April 17, 2021 (the “2020 Policy”). The

coverage terms relevant to L&L’s claims and this action are identical between the 2019 Policy and

the 2020 Policy (the 2019 Policy and the 2020 Policy are referred to collectively as the “Policy”).

       The Policy contains a Commercial Property Coverage Part which includes the Building

and Personal Property Coverage (Form CP 00 10 10 12) and the Business Income (And Extra

Expense) Coverage (Form CP 00 30 10 12). The Business Income (And Extra Expense Coverage)

Form provides the three coverages referenced in L&L’s Complaint – Business Income, Extra

Expense, and Civil Authority. The relevant provisions of these coverages are as follows




                                                 9
Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 10 of 29 PageID# 140



    A.    Coverage

                1.    Business Income

                                      ***

                      We will pay for the actual loss of Business Income you
                      sustain due to the necessary “suspension” of your
                      “operations” during the “period of restoration”. The
                      “suspension” must be caused by direct physical loss of or
                      damage to property at premises which are described in the
                      Declarations and for which a Business Income Limit Of
                      Insurance is shown in the Declarations. The loss or damage
                      must be caused by or result from a Covered Cause of Loss
                      …

                2.    Extra Expense

                      a.     Extra Expense Coverage is provided at the premises
                             described in the Declarations only if the Declarations
                             show that Business Income Coverage applies at that
                             premises.

                      b.     Extra Expense means necessary expenses you incur
                             during the “period of restoration” that you would not
                             have incurred if there had been no direct physical
                             loss or damage to property caused by or resulting
                             from a Covered Cause of Loss.

                             We will pay Extra Expense (other than the expense
                             to repair or replace property) to:

                             (1)    Avoid or minimize the “suspension” of
                                    business and to continue operations at the
                                    described premises or at replacement
                                    premises or temporary locations, including
                                    relocation expenses and costs to equip and
                                    operate the replacement location or
                                    temporary location.

                             (2)    Minimize the “suspension” of business if you
                                    cannot continue “operations”.




                                       10
Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 11 of 29 PageID# 141



                                   We will also pay Extra Expense to repair or
                                   replace property, but only to the extent it
                                   reduces the amount of loss that otherwise
                                   would have been payable under this
                                   Coverage Form.

                                     ***

                5.    Additional Coverages
                      a.    Civil Authority
                            In this Additional Coverage, Civil Authority, the
                            described premises are premises to which this
                            Coverage Form applies, as shown in the
                            Declarations.
                            When a Covered Cause of Loss causes damage to
                            property other than property at the described
                            premises, we will pay for the actual loss of Business
                            Income you sustain and necessary Extra Expense
                            caused by action of civil authority that prohibits
                            access to the described premises, provided that both
                            of the following apply:
                            (1)    Access to the area immediately surrounding
                                   the damaged property is prohibited by civil
                                   authority as a result of the damage, and the
                                   described premises are within that area but
                                   are not more than one mile from the damaged
                                   property; and
                            (2)    The action of civil authority is taken in
                                   response to dangerous physical conditions
                                   resulting from the damage or continuation of
                                   the Covered Cause of Loss that caused the
                                   damage, or the action is taken to enable a civil
                                   authority to have unimpeded access to the
                                   damaged property.
                            Civil Authority Coverage for Business Income will
                            begin 72 hours after the time of the first action of
                            civil authority that prohibits access to the described
                            premises and will apply for a period of up to four
                            consecutive weeks from the date on which such
                            coverage began.




                                      11
 Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 12 of 29 PageID# 142



                                    Civil Authority Coverage for Extra Expense will
                                    begin immediately after the time of the first action of
                                    civil authority that prohibits access to the described
                                    premises and will end:

                                    (1)    Four consecutive weeks after the date of that
                                           action; or

                                    (2)    When your Civil Authority Coverage for
                                           Business Income ends;

                                    whichever is later.
(Form CP 00 30 10 12, Doc. 1-1, p. 77-78 of 102).

       The premises described in the Declarations as referenced in the Business Income, Extra

Expense, and Civil Authority coverages is L&L’s location described in the Commercial Property

Coverage Part Declarations:




(Form MDCP 1000 02 13, Doc. 1-1, p. 59 of 102).

       The Policy’s Commercial Property Coverage Part includes a Causes of Loss – Special

Form (CP 10 30 10 12) which provides:

       A.     Covered Causes Of Loss
              When Special is shown in the Declarations, Covered Causes of Loss means
              direct physical loss unless the loss is excluded or limited in this policy.
(Form CP 10 30 10 12, Doc. 1-1, p. 89 of 102).




                                                 12
 Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 13 of 29 PageID# 143



      The Commercial Property Coverage Part also includes two relevant endorsements

establishing coverage exclusions. The first is the EXCLUSION – POLLUTION, ORGANIC

PATHOGENS AND ASBESTOS (MECP 1310 09 14) which provides as follows.

      EXCLUSION – POLLUTION, ORGANIC PATHOGENS AND ASBESTOS
      This endorsement modifies insurance provided under the following:
      BUILDING AND PERSON PROPERTY COVERAGE FORM
      BUILDERS RISK COVERAGE FORM
      CAUSES OF LOSS – BASIC FORM
      CAUSES OF LOSS – BROAD FORM
      CAUSES OF LOSS – SPECIAL FORM
                                           ***
      I.     The BUILDING AND PERSONAL PROPERTY COVERAGE FORM is
             amended as follows:
                                           ***
             B.     The Definitions section is amended as follows:
                                           ***
                    2.     The following definition is added:
                           “Organic pathogen” means:
                           a.     Any organic irritant or contaminant including, but
                                  not limited to, “fungus”, wet or dry rot, bacteria,
                                  virus or other microorganism of any type, and their
                                  by-products such as spores or mycotoxin; or
                           b.     Any disease-causing agent as classified by the
                                  Environmental Protection Agency.
                                           ***
      II.    The CAUSES OF LOSS – BASIC FORM, CAUSES OF LOSS – BROAD
             FORM and CAUSES OF LOSS – SPECIAL FORM are amended as
             follows:
             A.     The Exclusions section is amended as follows:
                    1.     The following replaces the “Fungus”, Wet Rot, Dry Rot And
                           Bacteria exclusion:




                                            13
 Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 14 of 29 PageID# 144



                             We will not pay for loss or damage caused directly or
                             indirectly by any of the following. Such loss or damage is
                             excluded regardless of any other cause or event that
                             contributes concurrently or in any sequence to the loss.
                             Organic Pathogens
                             Presence, growth, proliferation, spread or any activity of
                             “organic pathogens”.
                             This exclusion applies regardless of whether there is any:
                             a.     Direct physical loss or damage to Covered Property;
                             b.     Loss of use, occupancy or functionality or decreased
                                    valuation of Covered Property or loss of Business
                                    Income;
                             c.     Action required including, but not limited to, testing,
                                    repair, replacement, removal, clean-up, abatement,
                                    disposal, relocation, or actions taken to address
                                    medical or legal concerns; or
                             d.     Suit or administrative proceeding, or action
                                    involving the insured.
(Form MECP 1310 09 14, Doc. 1-1, pp 99-100 of 102) (the “Organic Pathogens Exclusion”).

       The second is the EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA (CP 01 40

07 06) which provides as follows:

                EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
       This endorsement modifies insurance provided under the following:
              COMMERCIAL PROPERTY COVERAGE PART
              STANDARD PROPERTY POLICY
       A.     The exclusion set forth in Paragraph B. applies to all coverage under all
              forms and endorsements that comprise this Coverage Part or Policy,
              including but not limited to forms or endorsements that cover property
              damage to buildings or personal property and forms or endorsements that
              cover business income, extra expense or action of civil authority.
       B.     We will not pay for loss or damage caused by or resulting from any virus,
              bacterium or other microorganism that induces or is capable of inducing
              physical distress, illness or disease.
(Form CP 01 40 07 06, Doc. 1-1, p. 88 of 102) (the “Virus Exclusion”).



                                              14
 Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 15 of 29 PageID# 145



Plaintiff’s Allegations

       L&L’s Complaint alleges that “[i]n light of the Coronavirus global pandemic and state and

local orders mandating that all non-essential in store businesses must shut down on March 16,

2020, Plaintiff’s trucking company has suffered business loss.” Compl. ¶ 2. L&L’s Complaint

seeks a judgment declaring that these claimed business losses are covered under the Policy –

specifically under the Business Income, Extra Expense, and Civil Authority coverages of the

Policy set out above. Compl. ¶¶ 3, 15. In support of this claim, the Complaint alleges that:


   •   “Plaintiff [L&L] owns and operates a trucking company …” Compl. ¶ 8.

   •   “The scientific community, and those personally affected by the virus, recognize the

       Coronavirus as a cause of real physical loss and damage. It is clear that contamination of

       the Insured Property would be a direct physical loss requiring remediation to clean the

       surfaces of the trucking company.” Compl. ¶ 19.

   •   “On March 4, 2020, the State of California declared a State of Emergency for the entire

       state of California as a result of COVID-19.” Compl. ¶ 24. On March 16, 2020, the State

       of California prohibited all gatherings regardless of size. This order effectively shut down

       all non-essential businesses. Compl. ¶ 26

   •   “On March 17, 2020, the State of California issued a stay at home order that all non-

       essential workers must stay at home as a result of COVID-19. This order has been extended

       indefinitely.” Compl. ¶ 27.

   •   “As a result of the Orders referenced herein, Plaintiff’s trucking business is at limited

       capacity. Plaintiff has customers who no longer receive packages because they were shut

       down by the State of California.” Compl. ¶ 32.




                                                15
Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 16 of 29 PageID# 146



 •   “Prior to March 16, 2020, Plaintiff was operating at full capacity. Plaintiff’s trucking

     company is not a closed environment, and because people – staff, customers, community

     members, and others – constantly cycle in and out of the properties, there is an ever-present

     risk that the Insured Properties are contaminated and would continue to be contaminated.”

     Compl. ¶ 34.

 •   “Businesses like the Plaintiff’s trucking company are more susceptible to being or

     becoming contaminated, as both respiratory droplets and fomites are more likely to be

     retained on the Insured Property and remain viable for far longer compared to a facility

     with open-air ventilation.” Compl. ¶ 35.

 •   “Plaintiff’s business is also highly susceptible to rapid person-to-property transmission of

     the virus, and vice-versa, because the service nature of the business places staff and

     customers in close proximity to the property and to one another and because the nature of

     the property and activity are exposed to high level of respiratory droplets and fomites

     beings released into the air of the property.” Compl. ¶ 36.

 •   “The virus is physically impacting Plaintiff. Any effort by the Defendants to deny the

     reality that the virus causes physical loss and damage would constitute a false and

     potentially fraudulent misrepresentation that could endanger the Plaintiff and the public.”

     Compl. ¶ 37.

 •   “An actual controversy has arisen between Plaintiff and Defendants as to the rights, duties,

     responsibilities and obligations of the parties under the Policy in that Plaintiff contends

     and, on information and belief, the Defendants disputes and denies that: . . . f. The Policy

     provides business income coverage in the event that Coronavirus has directly or indirectly




                                              16
 Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 17 of 29 PageID# 147



         caused a loss or damage at the insured premises or immediate area of the Insured

         Properties[.]” Compl. ¶ 41.

     •   “Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides coverage

         to Plaintiff for any current and future Civil Authority closures of businesses in the State of

         California due to physical loss or damage from the Coronavirus and that the policy provides

         business income coverage in the event that Coronavirus has caused a loss or damage at the

         Insured Property.” Compl. ¶ 44.

                                            ARGUMENT
I.       L&L’s Claim as Articulated in the Complaint Fails to Invoke Business Income,
         Extra Expense, or Civil Authority Coverage under the Policy.
         L&L’s Complaint fails to state a claim upon which relief can be granted because the

Complaint fails to allege threshold facts that bring L&L’s lost business income claim within the

insuring agreement of the Policy’s Business Income, Extra Expense, or Civil Authority coverages

at issue in this action. This is because such facts simply do not exist.

A.       The Business Income & Extra Expense Coverages

         The Business Income coverage provisions provide in relevant part as follows:

         We will pay for the actual loss of Business Income you sustain due to the necessary
         “suspension” of your “operations” during the “period of restoration”. The
         “suspension” must be caused by direct physical loss of or damage to property which
         are described in the Declarations and for which a Business Income Limit Of
         Insurance is shown in the Declarations. The loss or damage must be caused by or
         result from a Covered Cause of Loss.
         The Extra Expense coverage provisions provide in relevant part as follows:

         Extra Expense means necessary expenses you incur during the "period of
         restoration" that you would not have incurred if there had been no direct physical
         loss or damage to property caused by or resulting from a Covered Cause of Loss.

         We will pay Extra Expense (other than the expense to repair or replace property)
         to:



                                                  17
    Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 18 of 29 PageID# 148



        (1)    Avoid or minimize the “suspension” of business and to continue operations
               at the described premises or at replacement premises or temporary
               locations, including relocation expenses and costs to equip and operate the
               replacement location or temporary location.

        (2)    Minimize the “suspension” of business if you cannot continue “operations”.

               We will also pay Extra Expense to repair or replace property, but only to
               the extent it reduces the amount of loss that otherwise would have been
               payable under this Coverage Form.
        As these provisions make clear, the Business Income and Extra Expense coverages are

triggered only if there has been direct physical loss or damage at L&L’s premises described in the

Policy Declarations. The existence of physical loss or damage to L&L’s premises is a prerequisite

to these coverages and dictates other aspects of these coverages (including the duration). 4

        1.     California law recognizes that direct physical loss or damage in the insuring
               clause requires physical alteration of the property.
        California courts have long recognized and enforced the requirement of direct physical loss

or damage in business income and extra expense claims. As explained by one California appellate

court, “In modern policies, ‘physical loss or damage’ is typically the trigger for coverage.” MRI

Healthcare Center of Glendale, Inc. v. State Farm General Ins. Co., 187 Cal. App. 4th 766, 778

(2010) (holding that insured was not entitled to recover lost business income where MRI machine

would not function properly after being temporarily shut down because there was no “distinct,

demonstrable [or] physical alteration” of the MRI machine). “That the loss needs to be ‘physical,’


4
  For example, without the requirement of physical loss or damage, it would be impossible to
determine the “period of restoration” during which the insured is entitled to recover its lost
business income and extra expenses. “Period of restoration” is defined to begin “72 hours after
the time of direct physical loss or damage for Business Income Coverage . . . caused by or resulting
from any Covered Cause of Loss at the described premises” and “[e]nds on the earlier of: (1) The
date when the property at the described premises should be repaired, rebuilt or replaced with
reasonable speed and similar quality; or (2) The date when business is resumed at a new permanent
location.” (Form CP 00 30 10 12, Doc. 1-1, p. 85 of 102). Where there is no actual physical loss
or damage to the premises, neither the insured nor the insurer can determine the start or end date
under this definition and these provisions are rendered meaningless.
                                                18
 Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 19 of 29 PageID# 149



given the ordinary meaning of the term, is ‘widely held to exclude alleged losses that are intangible

or incorporeal, and, thereby, to preclude any claim against the property insurer when the insured

merely suffers a detrimental economic impact unaccompanied by a distinct, demonstrable,

physical alteration of the property.’” Id. at 779 (quoting 10A Couch on Insurance § 148:1, at 148-

81 (3d ed. 2010)).

       The California court in MRI further explained the reinforcing significance of the “word

‘direct’ used in conjunction with the word ‘physical.’” Id. “A direct physical loss ‘contemplates

an actual change in insured property then in a satisfactory state, occasioned by accident or other

fortuitous event directly upon the property causing it to become unsatisfactory for future use or

requiring that repairs be made to make it so.’” Id. (quotation omitted). Moreover, “[i]n this sense,

‘direct’ means ‘[w]ithout intervening persons, conditions, or agencies; immediate.’” Id. (citation

omitted). Thus, the court concluded, “[f]or loss to be covered, there must be a ‘distinct,

demonstrable, physical alteration’ of the property.” Id. (quoting 10A Couch on Insurance, supra,

§ 148:46, at 148-81) (emphasis added).

       Under California law, the effect on the property must be tangibly transformative. “For there

to be ‘loss’ within the meaning of the policy, some external force must have acted upon the insured

property to cause a physical change in the condition of the property, i.e., it must have been

‘damaged within the common understanding of that term.’” Id. (quoting Ward Gen. Ins. Servs.,

Inc. v. Employers Fire Ins. Co., 114 Cal. App. 4th 548, 556-557 (2003) (loss of stored database

when system “crashed” with consequent economic loss was not “‘direct physical loss’” covered

under policy)).

       Applying these same principles to facts analogous to those alleged in this case, the Ninth

Circuit held in Commonwealth Enterprises v. Liberty Mutual Insurance Co., No. 95-55719, 1996



                                                 19
    Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 20 of 29 PageID# 150



U.S. App. LEXIS 29664 (9th Cir. Nov. 13, 1996) that an office building was not entitled to recover

lost business income where tenants vacated because of concerns about the possibility of airborne

asbestos contamination in the building. There, a fire occurred at the building, but physical damage

was limited to only four floors. Id. at *6-7. Nonetheless, tenants on unaffected floors vacated

because of their perception that airborne asbestos contamination existed in the building following

the fire. Id. Rejecting the insured’s claim for lost income related to these tenants’ departures, the

court began by explaining that “[u]nder the Policy, direct physical loss or damage to property at

the insured premises is a condition precedent to coverage for lost business income.” Id. at *6. “On

its face,” the court stated, “the language encompasses a requirement of some physical damage to

the floor to recover lost profits for that floor.” Id. Thus, the court held that where there was no

evidence of any physical damage to any floors other than the four affected and the tenants vacated

based on their concerns about asbestos contamination, the insured was not entitled to recover those

lost profits. Id. at *6-7. 5

        2.       The Complaint does not allege direct physical loss or damage as required by
                 California law and the Policy.
        Applying the plain language of the Business Income Coverage and Extra Expense

Coverage and these well-reasoned holdings interpreting the same, the Complaint clearly fails to



5
  California law is consistent with the national majority. See, e.g., Hartford Ins. Co. v. Miss. Valley
Gas Co., 181 F. App’x 465 (5th Cir. 2006) (“The requirement that the loss be “physical” given the
ordinary definition of that term is widely held to exclude alleged losses that are intangible or
incorporeal, and, thereby, to preclude any claim against the property insurer when the insured
merely suffers a detrimental economic impact unaccompanied by a distinct, demonstrable,
physical alteration of the property.”); Port Auth. of New York & New Jersey v. Affiliated FM Ins.
Co., 311 F.3d 226, 235 (3d. Cir. 2002) (“In ordinary parlance and widely accepted definition,
physical damage to property means a distinct, demonstrable, and physical alteration of its
structure.”); Great N. Ins. Co. v. Benjamin Franklin Fed. Sav. & Loan Ass’n, 793 F. Supp. 259
(D. Or. 1990) (opining that asbestos contamination was not a physical loss, as the building
remained unchanged), aff’d, 953 F.2d 1387 (9th Cir. 1992).

                                                  20
    Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 21 of 29 PageID# 151



state a claim upon which relief can be granted because the Complaint does not allege (because

L&L did not sustain) any direct physical loss or damage to L&L’s premises to invoke the Policy’s

Business Income or Extra Expense coverages. 6 L&L alleges only that its business is “susceptible

to being or becoming contaminated” with coronavirus. Compl. ¶ 35. It has not alleged and cannot

allege any physical alteration of any portion of the insured premises.

        Nor would any amendment to the Complaint cure this deficiency. Even if the Complaint

were to allege that L&L’s premises was found to have coronavirus on surfaces or in the air, the

presence of this coronavirus (or any other virus) in the air or on surfaces in a building does not

constitute direct physical loss or damage under controlling California law. As set forth above, the

requirement of a direct physical loss or damage excludes losses that are “intangible or incorporeal”

or where “the insured merely suffers a detrimental economic impact unaccompanied by a distinct,

demonstrable, physical alteration of the property.” MRI, 187 Cal. App. 4th at 778. The mere

presence of coronavirus at the insured’s premises would not cause physical loss or damage to the

insured’s premises, nor would it even require the insured’s business to shut down. 7 At most, it

would require L&L to take extra precautions in cleaning and sanitizing its property, which courts

have recognized does not constitute a physical loss or damage. See Universal Image Productions,

Inc. v. Fed. Ins. Co., 475 Fed. Appx. 569, 574 (6th Cir. 2012) (holding that policyholder was not

entitled to recover lost business income where it temporarily vacated its premises to clean and

remediate microbial contamination because it “did not suffer any tangible damage to physical



6
  Importantly, under California law, L&L bears the burden to prove that the damage alleged is
within the scope of the insurance coverage provided by the Policy. See Buxbaum v. Aetna Life &
Casualty Co., 103 Cal. App. 4th 434, 441 (2002).
7
  Indeed, businesses throughout the country, such as hospitals, nursing homes, meat processing
plants, and others, continue to perform operations at premises where there has been confirmed
presence of coronavirus.


                                                21
    Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 22 of 29 PageID# 152



property” as a result of the mold and bacterial contamination); Mama Jo’s, Inc. v. Sparta Ins. Co.,

No. 17-cv-23362-KMM, 2018 U.S. Dist. LEXIS 201852 (S.D. Fl. Jun. 11, 2018) (holding that

where dust that infiltrated the insured’s restaurant could be wiped down and cleaned, there was no

“direct physical loss”); Mastellone v. Lightning Rod Mut. Ins. Co., 884 N.E.2d 1130 (Ohio Ct.

App. 2008) (finding that mold which could be removed by cleaning was not physical damage, as

it did not alter or otherwise affect the structural integrity of the building’s siding).

        Likewise, even if the California stay-at-home order referenced in the Complaint barred

access to L&L’s covered premises (it did not), a governmental order prohibiting access to stifle

the spread of a virus does not create or otherwise constitute “direct physical loss or damage” to

L&L’s premises (i.e., such an order restricting access does not cause a “distinct, demonstrable,

physical alteration” to the premises). And, in fact, the California stay-at-home order did not bar

access to L&L’s premises or require that L&L shut down, and the Complaint does not allege

otherwise. Indeed, L&L’s trucking business was not subject to the relevant stay-at-home order as

part of the transportation systems sector, one of the federal critical infrastructure sectors excepted

from the scope of the order. 8 Consistent with this, the Complaint specifically alleges that L&L

has continued its operations. See Compl. ¶ 32 (alleging that L&L is operating at a “limited

capacity”).



8
 Executive Order N-33-20 ordered all individuals living in the State of California “to stay at home
or at their place of residence except as needed to maintain continuity of operations of the federal
critical infrastructure sectors, as outlined as https://cisa.gov/identifying -critical-infrastructure-
during-covid-19. . . . I order that Californians working in these 16 critical infrastructure sectors
may continue their work because of the importance of these sectors to Californians’ health and
well-being.” CA Exec. Order N-33-20 (Mar. 19, 2020), available at https://www.gov.ca.gov/wp-
content/uploads/2020/03/3.19.20-attested-EO-N-33-20-COVID-19-HEALTH-ORDER.pdf.
Among the 16 critical infrastructure sectors referenced in the order is transportation systems sector,
which includes L&L’s trucking business. Cybersecurity and Infrastructure Security Agency,
Transportation Systems Sector (May 9, 2019), available at https://www.cisa.gov/transportation-
systems-sector.
                                                   22
 Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 23 of 29 PageID# 153



       Ultimately, the loss claimed by L&L in the Complaint is a purely economic loss caused by

a reduction in demand for its trucking services during the coronavirus pandemic – not any direct

physical loss or damage to the premises where L&L conducts its business. Because the threshold

direct physical loss or damage is absent from L&L’s Complaint (and claims), L&L cannot state a

claim for coverage under either the Business Income or Extra Expense coverage of the Policy.

B.     The Civil Authority Coverage
       As discussed above, in addition to the Policy’s Business Income and Extra Expense

coverages, the Policy also provides Civil Authority Coverage. The relevant provisions of that

coverage provide as follows:

       5.     Additional Coverages
              a.      Civil Authority
                      In this Additional Coverage, Civil Authority, the described premises
                      are premises to which this Coverage Form applies, as shown in the
                      Declarations.
                      When a Covered Cause of Loss causes damage to property other
                      than property at the described premises, we will pay for the actual
                      loss of Business Income you sustain and necessary Extra Expense
                      caused by action of civil authority that prohibits access to the
                      described premises, provided that both of the following apply:
                      (1)      Access to the area immediately surrounding the damaged
                               property is prohibited by civil authority as a result of the
                               damage, and the described premises are within that area but
                               are not more than one mile from the damaged property; and
                      (2)      The action of civil authority is taken in response to
                               dangerous physical conditions resulting from the damage or
                               continuation of the Covered Cause of Loss that caused the
                               damage, or the action is taken to enable a civil authority to
                               have unimpeded access to the damaged property.
(Form CP 00 30 10 12, Doc. 1-1, p. 78 of 102).

       Based on this language, in order to recover under the Civil Authority Coverage, L&L must

plead and prove facts demonstrating that a Covered Cause of Loss (defined as “direct physical


                                                 23
 Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 24 of 29 PageID# 154



loss”) caused damage at a property within one mile of L&L’s premises and that a civil authority

prohibited access to L&L’s premises in response to dangerous conditions at the damaged property

or to enable the civil authority to have unimpeded access to the damaged property. L&L has not

pled such facts, nor could it prove any such facts if alleged.

       1.      The Complaint does not allege a direct physical loss to any property within
               one mile of the described premises (and there was no such direct physical loss)
               as required to trigger Civil Authority coverage under the Policy.
       Just as L&L has not pled facts supporting the existence of a direct physical loss at its own

premises, L&L’s Complaint fails to plead any facts supporting the existence of a direct physical

loss at any property within one mile of L&L’s premises. And for the reasons discussed above with

respect to Business Income and Extra Expense coverages, even if L&L alleged that coronavirus

was present at a nearby property or that California’s stay-at-home orders caused a neighboring

business to shut down, neither of these circumstances would present a “distinct, demonstrable,

physical alteration” to that other property to satisfy the Civil Authority Coverage’s direct physical

loss requirement. Thus, L&L cannot satisfy the most basic element of the Civil Authority

Coverage.

       2.      The Complaint does not and could not allege action by civil authority that
               prohibited access to the described premises.
       Additionally, L&L has not pled and cannot plead that a civil authority prohibited access to

L&L’s premises in response to a dangerous physical condition resulting from damage at a nearby

property (within one mile of L&L) – which is another prerequisite to the Policy’s Civil Authority

Coverage. Indeed, the Complaint alleges that L&L does, in fact, have access to its premises and

is performing operations thereon. See Compl. ¶ 32 (stating that Plaintiff’s trucking business is

operating at limited capacity) and ¶ 34 (stating that people constantly cycle in and out of the




                                                 24
    Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 25 of 29 PageID# 155



properties). 9 Nor does the content of any of the California orders referenced in the Complaint in

any way constitute a prohibition of access to L&L’s premises. Thus, L&L cannot satisfy this

required element of the Policy’s Civil Authority Coverage.

        Even if L&L were to argue that the California stay-at-home order required people to stay

home, effectively prohibiting access to L&L’s premises, this assertion would not satisfy the

requirement of the Civil Authority Coverage that an “action of civil authority … prohibits access

to [L&L’s] premises.” As previously recognized by one California court, an order telling people

to stay home generally is not the equivalent of an order prohibiting access to L&L’s premises. The

court in Syufy Enterprises v. Home Insurance Co., No. 94-0756 FMS, 1995 U.S. Dist. LEXIS

3771 (N. D. Cal. Mar. 22, 1995) dealt with a similar claim and held that no civil authority coverage

was available because the action of the civil authority did not specifically prohibit access to the

insured’s premises.    There, the insured, who owned and operated fifty-six movie theaters

throughout the West Coast, sought coverage for lost income as a result of dawn-to-dusk curfews

imposed by civil authorities in San Francisco, Los Angeles, and Las Vegas following the verdict

in the Rodney King case. Id. at *3. The insured alleged that it was forced to close its theaters

during the curfew period and lost income as a result. Id. The court rejected the insured’s claim

for civil authority coverage, holding that no civil authority ever prohibited any individuals from




9
  While L&L has alleged that “[t]he Orders constitute a prohibition of access to Plaintiff’s
customers”, this is not an element under the Civil Authority Coverage. As stated in the plain
language of the Policy, the civil authority must prohibit access to the insured’s own premises. See
also Syufy Enterprises v. Home Insurance Co., No. 94-0756 FMS, 1995 U.S. Dist. LEXIS 3771,
*6 n1 (N. D. Cal. Mar. 22, 1995) (“Based on the plain and unambiguous language of the provision,
the following situation would clearly be covered: A building next door to a Syufy theater is
damaged by fire; for safety reasons, the civil authorities issue an order closing the Syufy theater
during repairs to the adjacent building.”) (emphasis added).
                                                25
 Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 26 of 29 PageID# 156



entering the insured’s theaters; “rather, the cities imposed dawn-to-dusk curfews to reduce the

possibility of rioting and looting.” Id. at *5.

       Likewise, here, the California stay-at-home order was not entered to prohibit access to

L&L’s premises or to prohibit people from entering L&L’s premises, but instead, the order was

entered to reduce the transmission of coronavirus. As such, L&L’s coverage claim asserted in the

Complaint fails to meet at least two of the required elements of the Policy’s Civil Authority

Coverage (direct physical loss to a property within one mile of L&L and the action of a civil

authority that prohibited access to L&L’s premises as a result) and, thus, fails to state a claim upon

which relief can be granted.

II.    L&L’s Claimed Business Income Losses Are Excluded By The Virus Exclusion And
       The Organic Pathogens Exclusion.
       The second and independent reason that L&L’s Complaint fails to state a claim upon which

relief can be granted is that L&L’s claims under the Policy’s Business Income, Extra Expense, and

Civil Authority coverages as articulated in the Complaint are excluded by the Policy’s Virus

Exclusion (“[w]e will not pay for loss or damage caused by or resulting from any virus …”) and

Organic Pathogens Exclusion (defining “organic pathogens” to include “virus or other

microorganism of any type” and stating that “[w]e will not pay for loss or damage caused directly

or indirectly by … the … [p]resence, growth, proliferation, spread or any activity of “organic

pathogens” … [s]uch loss or damage is excluded regardless of any other cause or event that

contributes concurrently or in any sequence to the loss.”). Both exclusions clearly and explicitly

preclude coverage where loss is caused by virus, which is the crux of L&L’s entire Complaint –

seeking business income that L&L lost because of coronavirus and the resulting slowdown of

L&L’s business. See Syufy Enterprises v. Home Insurance Co., No. 94-0756 FMS, 1995 U.S.

Dist. LEXIS 3771 (N. D. Cal. Mar. 22, 1995) (recognizing that California law requires courts to


                                                  26
 Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 27 of 29 PageID# 157



apply the “clear and explicit” meaning of contract provisions, and to interpret them in their

“ordinary and popular sense”). As such, L&L’s Complaint and request for declaratory judgment

fail to state a claim upon which relief can be granted.

                                         CONCLUSION
       For the reasons discussed above, L&L has failed to state a claim upon which relief can be

granted. First, the Complaint does not and cannot allege that L&L’s insured premises have

sustained any direct physical loss or damage, which is required for coverage under the Business

Income and Extra Expense coverages. Likewise, the Complaint does not and cannot allege that

there has been direct physical loss to any property within one mile of the insured’s premises nor

that any civil authority prohibited access to L&L’s premises as a result, which are required

elements of the Policy’s Civil Authority Coverage. Second, it is clear from the allegations of the

Complaint that the Virus Exclusion and the Organic Pathogens Exclusion bar coverage under the

Policy’s Business Income, Extra Expense, and Civil Authority coverages. Accordingly, the Court

should dismiss L&L’s Complaint with prejudice.

                                              Respectfully submitted,

                                              EVANSTON INSURANCE COMPANY
                                              MARKEL CORPORATION

                                              BY: /s/ John B. Mumford, Jr.
                                                            Counsel

John B. Mumford, Jr. (VSB No.: 38764)
Lindsay L. Rollins (VSB.: 86362)
Hancock, Daniel, & Johnson P.C.
4701 Cox Road, Suite 400
Glen Allen, Virginia 23060
jmumford@hancockdaniel.com
lrollins@hancockdaniel.com
Telephone: (804) 967-9604
Facsimile: (804) 967-9888
Counsel for Evanston Insurance Company
and Markel Corporation

                                                 27
 Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 28 of 29 PageID# 158



                                CERTIFICATE OF SERVICE


       I certify that on the 4th day of June 2020, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to

the following:


       Jeffrey A. Breit (VSB No. 18876)
       Kevin Biniazan (VSB No. 92109)
       Justin M. Sheldon (VSB No. 82632)
       BREIT CANTOR GRANA BUCKNER, PLLC
       7130 Glen Forest Drive, Ste. 400
       Richmond, VA 23226
       Jeffrey@breitcantor.com
       kbiniazan@breitcantor.com
       jsheldon@breitcantor.com
       Telephone (757) 622-6200
       Facsimile: (757) 299-8022

       Daniel Levin, Esq. (pro hac vice)
       Arnold Levin, Esq.*
       Laurence Berman, Esq.*
       Frederick Longer, Esq.*
       LEVIN SEDRAN & BERMAN LLP
       510 Walnut Street, Suite 500
       Philadelphia, PA 19106-3697
       dlevin@lfsblaw.com
       alevin@lfsblaw.com
       flonger@lfsblaw.com
       Telephone: (215) 592-1500
       Facsimile: (215) 592-4663

       Richard M. Golomb, Esq.*
       Kenneth J. Grunfeld, Esq.*
       GOLOMB & HONIK, P.C.
       1835 Market Street, Suite 2900
       Philadelphia, PA 19103
       rgolomb@golombhonik.com
       kgrunfeld@golombhonik.com
       Telephone: (215) 985-9177
       Facsimile: (215) 985-4169




                                                 28
Case 3:20-cv-00324-REP Document 9 Filed 06/04/20 Page 29 of 29 PageID# 159



    Aaron Rihn, Esq.*
    ROBERT PEIRCE & ASSOCIATES
    707 Grant Street, Suite 125
    Pittsburgh, PA 15219
    Telephone: (412) 281-7229
    Facsimile: (412) 281-4229

    W. Daniel “Dee” Miles, III *
    Rachel N. Boyd*
    Paul W. Evans*
    BEASLEY, ALLEN, CROW, METHVIN,
    PORTIS & MILES, P.C.
    P.O. Box 4160
    Montgomery, AL 36103
    Telephone: (334) 269-2343
    Facsimile: (334) 954-7555

    *pro hac vice pending
    Counsel for L & L Logistics and
    Warehousing, Inc.


                                            /s/ John B. Mumford, Jr.
                                           John B. Mumford, Jr. (VSB No.: 38764)
                                           Lindsay L. Rollins (VSB.: 86362)
                                           Hancock, Daniel, & Johnson P.C.
                                           4701 Cox Road, Suite 400
                                           Glen Allen, Virginia 23060
                                           jmumford@hancockdaniel.com
                                           lrollins@hancockdaniel.com
                                           Telephone: (804) 967-9604
                                           Facsimile: (804) 967-9888
                                           Counsel for Evanston Insurance Company
                                           and Markel Corporation




                                      29
